                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    JACOB M. SCOTT, an individual                        MEMORANDUM DECISION AND
                                                         ORDER GRANTING [8] DEFENDANT’S
                             Plaintiff,                  MOTION TO DISMISS WITH
                                                         PREJUDICE
            vs.

    WINGATE WILDERNESS THERAPY, LLC,                     Case No. 4:18-CV-0002-DN
    a Utah Limited Liability Company,
                                                         District Judge David Nuffer
                             Defendant.


           Defendant Wingate Wilderness Therapy, LLC (“Wingate”) filed a Motion to Dismiss 1

Plaintiff Jacob M. Scott’s (“Scott”) complaint in its entirety because Wingate is a health care

provider; the injury in this case relates to or arose out of health care rendered or which should

have been rendered; Scott failed to comply with the pre-litigation requirements of the Utah

Health Care Malpractice Act (“UHCMA”); and Scott failed to commence this action within the

UHCMA’s two-year statute of limitations. 2 Based on Wingate’s Motion to Dismiss and the

responsive filings 3, Wingate’s Motion to Dismiss will be granted, with prejudice.

           Furthermore, after considering briefing from the parties on the issues of certification to

the Utah Supreme Court, 4 certification is unnecessary. Although broad, the language of the



1
 Wingate Wilderness Therapy’s Motion to Dismiss and Memorandum in Support Thereof, docket no. 8, filed April
24, 2018.
2
    Utah Code § 78B-3-401 et seq.
3
  Plaintiff Jacob M. Scott’s Opposition to Defendant Wingate Wilderness Therapy, LLC’s Motion to Dismiss
(“Opposition”), docket no. 13, filed May 21, 2018; Wingate Wilderness Therapy’s Reply Memorandum in Support
of Motion to Dismiss Plaintiff’s Complaint (“Reply”), docket no. 19, filed June 8, 2018.
4
 See Docket Text Order Taking Under Advisement Defendant’s Motion to Dismiss, docket no. 12, filed May 15,
2018.
relevant statutes is clear, and the case does not present an issue of law which would require

clarification from the Utah Supreme Court.

                                            BACKGROUND

            Wingate, located in Southern Utah, operates an outdoor youth program to provide

behavioral, substance abuse, and mental health services to troubled adolescents. 5 Wingate is a

wilderness based therapy program. 6 While in the wilderness, residents are treated by licensed

therapists, psychologists and various other professionals. 7 Camping, hiking, climbing, and

exploring the wilderness are part of a resident’s recovery and treatment. 8

            On or about February 21, 2015, Scott enrolled in Wingate’s therapy program. 9 Plaintiff

sought treatment for substance abuse, disruptive behavior, anxiety, and parent-child

relationships. 10 On or about March 6, 2015, Scott sustained an injury to his knee. 11 Afterwards,

Scott was transported to the hospital. 12 Scott initiated the instant case by filing a Complaint on

March 2, 2018. 13

                            STANDARD OF REVIEW—MOTION TO DISMISS

            In order to withstand a motion to dismiss under Bell Atlantic Corp. v. Twombly, 14 and

Ashcroft v. Iqbal 15 a plaintiff must allege enough facts, “taken as true, to state a claim to relief


5
    Motion to Dismiss at 2.
6
    Id.
7
    Id. at 3.
8
    Id.
9
    Complaint at ¶10.
10
     Motion at 3.
11
     Complaint at ¶11.
12
     Complaint at ¶ 52.
13
     Complaint at 12.
14
     550 U.S. 544 (2007).
15
     556 U.S. 662 (2009).




                                                                                                        2
that is plausible on its face.” 16 A plaintiff must “offer specific factual allegations to support each

claim” 17 and while the Court must “accept as true all of the allegations contained in a complaint”

this requirement is “inapplicable to legal conclusions.” 18 The determination of plausibility will

be a “context-specific task that requires the reviewing court to draw on its judicial experience

and common sense.” 19 Therefore, “in ruling on a motion to dismiss, a court should disregard all

conclusory statements of law and consider whether the remaining specific factual allegations, if

assumed to be true, plausibly suggest the defendant is liable.” 20

           In a motion to dismiss based on lack of subject-matter jurisdiction brought under Fed. R.

Civ. P. 12(b)(1) “the moving party may (1) facially attack the complaint’s allegations as to the

existence of subject matter jurisdiction, or (2) go beyond allegations contained in the complaint

by presenting evidence to challenge the factual basis upon which subject matter jurisdiction

rests.” 21 “A court has wide discretion to allow affidavits, other documents, and a limited

evidentiary hearing to resolve disputed jurisdictional facts.” 22 However, “[w]hen, as in this case,

a court resolves a motion to dismiss for lack of subject matter jurisdiction without an evidentiary

hearing, the plaintiff is only required to make a prima facie showing of subject matter

jurisdiction.” 23 “All factual disputes are resolved in favor of the plaintiff[] when determining the



16
  Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011)(internal quotation marks
omitted)(quoting Twombly, 550 U.S. at 570).
17
     Kansas Penn, 656 F.3d at 1214.
18
     Kansas Penn, 656 F.3d at 1214 (internal quotation marks omitted)(quoting Iqbal, 556 U.S. at 677).
19
     Kansas Penn, 656 F.3d at 1214 (internal quotation marks omitted)(quoting Iqbal, 556 U.S. at 679).
20
     Kansas Penn, 656 F.3d at 1214.
21
     Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir. 2003).
22
  Stuart v. Colorado Interstate Gas Co., 271 F.3d 1221 (10th Cir. 2001) (citing Holt v. United States, 46 F.3d 1000
(10th Cir. 1995)).
23
   Pringle v. United States, 44 F. Supp. 2d 1168, 1171 (D. Kan. 1999)(citing Fed. Deposit Ins. Corp. v. Oaklawn
Apartments, 959 F.2d 170, 174 (10th Cir. 1992)).




                                                                                                                      3
sufficiency of this showing.” 24

                                                  DISCUSSION

            Plaintiff Scott alleged one cause of action against Wingate for negligence and reckless

conduct. 25 Scott alleged that Wingate breached its duty of care to him and was negligent and/or

reckless by, among other things, “(i) allowing the youth to take a detour from the designated

route; (ii) allowing the lead staff member to leave the group with only one staff member

remaining with the group; (iii) not doing anything to determine whether the climbing of the rock

formation would be safe for the youth; (iv) not properly assessing the danger of allowing the

youth to climb the rock formation; (v) allowing the youth to climb the dangerous rock formation

without supervision; (vi) allow the youth to climb the dangerous rock formation without any

safety gear; (vii) not assisting Jacob with his descent down the rock formation and (viii)

instructing Scott to climb down the rock formation when and where it was dangerous to do so.” 26

Scott also alleged that Wingate failed to properly train or supervise its employees. 27

            Wingate’s Motion asserts two grounds for dismissal, (1) Scott failed to comply with the

mandatory pre-litigation provisions of the UHCMA and (2) Scott failed to file his Complaint

prior to the expiration of UHCMA’s applicable two-year statute of limitation. In order for the

UHCMA to be applicable, Wingate must be considered a health care provider under the

UHCMA definition 28 and the alleged injury must relate to or arise out of health care rendered or

which should have been rendered. 29


24
     Rusakiewicz v. Lowe, 556 F.3d 1095, 1100 (10th Cir. 2009).
25
     See Complaint at ¶¶ 10 et seq.
26
     Id. at ¶¶ 67, 75.
27
     Id. at ¶ 69.
28
     Utah Code Ann. § 78B-3-403(12).
29
     Utah Code Ann. § 78B-3-403(17).




                                                                                                      4
               “The definition of ‘health care provider’ found in the UHCMA is a broad one.” 30 The

UHCMA defines health care providers as:

                      “Health care provider” includes any person, partnership,
                      association, corporation, or other facility or institution who causes
                      to be rendered or who renders health care or professional services
                      as a hospital, health care facility, physician, registered nurse,
                      licensed practical nurse, nurse-midwife, licensed direct-entry
                      midwife, dentist, dental hygienist, optometrist, clinical laboratory
                      technologist, pharmacist, physical therapist, physical therapist
                      assistant, podiatric physician, psychologist, chiropractic physician,
                      naturopathic physician, osteopathic physician, osteopathic
                      physician and surgeon, audiologist, speech-language pathologist,
                      clinical social worker, certified social worker, social service
                      worker, marriage and family counselor, practitioner of obstetrics,
                      licensed athletic trainer, or others rendering similar care and
                      services relating to or arising out of the health needs of persons or
                      groups of persons and officer, employees, or agents of any of the
                      above acting in the course and scope of their employment. 31

               In interpreting this statute, the Utah Supreme Court held: “We conclude that the statute in

question means what it says. All those identified in the statute are ‘health care providers.’ All

others rendering care and services similar to those so explicitly identified are also ‘health care

providers.’” 32 Whether an entity is a health care provider is a factual determination made by

comparing the actual services rendered by the entity to services rendered by a health care

provider listed in the UHCMA. 33

               As the Complaint establishes, Wingate does business as a licensed as a “Youth

Program” 34 under Utah Code to provide “behavioral, substance abuse, [and] mental health




30
     Tools v. Red Rock Canyon Sch., 2005 WL 1501435 (D. Utah 2005).
31
     Utah Code Ann. § 78B-3-403(12).
32
     Platts v. Parents Helping Parents, 947 P.2d 658, 663 (Utah 1997).
33
     See id.
34
     Complaint at ¶ 10.




                                                                                                         5
services.” 35 Scott acknowledges that at the time of the incident, Wingate was “attempting to

provide behavioral or mental health services” to him. 36

           The governing Utah administrative rules require Wingate, as a youth program, to have a

“multi-disciplinary team, accessible to consumers” including various physical and mental health

professionals. 37 This rule then requires Wingate to provide mental health services. Wingate

employs—and Scott does not dispute that Wingate does—several licensed medical and mental

health professionals, including clinical social workers, certified social workers, mental health

counselors and a psychologist. 38 These health care professionals make up the clinical team

responsible for providing therapeutic treatment for all of Wingate’s participants 39 and Scott

concedes that he met with a licensed marriage and family therapist during his time at Wingate. 40

           In light of this information, 41 it can readily be determined that the services Wingate

provides “relat[e] to or aris[e] out of the health needs of persons or groups of persons[,]” 42

because it provides behavioral or mental health services. Furthermore, based on the health care

professionals that Wingate employs, Wingate provides services that similar to those provided by



35
     Utah Code Ann § 62A-2-101(40)(a).
36
     Complaint at ¶ 11.
37
     Utah Admin. Code R501-8-6(8)
38
     Motion at 9.
39
     Id.
40
     Opposition at 11.
41
  It should be noted that Wingate’s original proposed memorandum decision and order contained a number of
additional facts that Plaintiff controverted because those facts were first raised in Wingate’s Reply. See Notice of
Filing of (Proposed) Memorandum Decision and Order Granting Defendant’s Motion to Dismiss with Prejudice at
5–7, docket no. 29, filed July 27, 2018; Motion for Limited Discovery at 2, docket no. 28, filed July 27, 2018.
However, as the analysis makes clear, the factual determination that Wingate is a health care provider can be made
based the allegations in Plaintiff’s Complaint, applicable Utah statutory and administrative rule language, and the
additional, undisputed evidence offered in Wingate’s original Motion to Dismiss and Plaintiff’s Opposition. Any
fact that was first raised in Wingate’s reply was deleted from the proposed order and not included in this final
memorandum decision and order.
42
     Utah Code Ann. § 78B-3-403(12).




                                                                                                                       6
a psychologist, clinical social worker, certified social worker, and a marriage and family

counselor under U.C.A. § 78b-3-403(12). Wingate therefore qualifies as a health care provider

under the broad language of the UHCMA.

           The Complaint makes it clear that Scott’s injury relates to or arises out of health care

rendered or which should have been rendered. Scott states in the Complaint that, at the time of

the injury and “for some time before[,]” Wingate was “attempting to provided behavioral or

mental health services.” 43 The provisions of the UHCMA—including its pre-litigation

requirements and statute of limitations—apply here.

           The UHCMA provides that an action “may not be initiated unless and until the plaintiff”

complies with the requirements of the UHCMA. 44 Under the UHCMA, prior to commencing an

action against a health care provider such as Wingate, Scott was required to “(1) giv[e] notice to

the health care provider ninety days before commencement of the actions, (2) participat[e] in a

pre-litigation panel review, and (3) fil[e] the complaint within the abbreviated two-year statute of

limitations period.” 45

           Scott failed to provide Wingate with “at least 90 days prior notice of intent to commence

an action” and he failed to request a pre-litigation panel review hearing with the Division of

Occupational and Professional Licensing “within 60 days after the service of a statutory notice of

intent to commence action.” 46 The UHCMA also provides that “a malpractice action against a

health care provider shall be commenced within two years after the plaintiff or patient discovers,

or through the use of reasonable diligence should have discovered the injury, whichever first



43
     Complaint at ¶ 11.
44
     Utah Code Ann. § 78B-3-412(1).
45
     Carter v. Milford Valley Mem’l Hosp., 996 P.2d 1076, 1079 (Utah Ct. App. 2000).
46
     Utah Code Ann. § 78B-3-412, Utah Code Ann. § 78B-3-416.




                                                                                                       7
occurs.” 47 When the plaintiff is a minor at the time of their injuries, the statute of limitations is

tolled until they reach the majority age. 48 The age of majority in Utah is 18 years old. 49

           Here, Scott sustained the injury to his leg three months before his 18th birthday. He was

injured on March 6, 2015 50 and treated at a hospital the same day. 51 Scott knew he was injured

on March 6, 2015. 52 Scott turned 18 years old on June 12, 2015. The statute of limitations

expired on June 12, 2017, two years after Scott’s 18th birthday.

           Scott had until June 12, 2017, to comply with the provisions of the UHCMA in

commencing an action against Wingate. Scott did not file this action until March 2, 2018, 263

days after the statute of limitations had expired.

           In summary:

           Date of injury:                                March 6, 2015
           Date of Plaintiff’s 18th birthday:             June 12, 2015
           2-year statute of limitations expired:         June 12, 2017
           Date instant Complaint was filed:              March 2, 2018

Based upon the expiration of the applicable statute of limitations, this case must be dismissed

with prejudice.

           Tolling the statute of limitation for equitable reasons is inappropriate in this case. Scott

has not shown that Wingate did anything to prevent him from investigating and filing suit prior

to the expiration of the statute of limitations. Scott knew he was injured on March 6, 2015, when

he sustained the injury to his leg and was treated at a hospital. Scott was discharged from the



47
     Utah Code Ann. § 78B-3-404.
48
     Utah Code Ann. § 78B-2-108.
49
     Utah Code Ann. § 15-2-1.
50
     Complaint at ¶ 9.
51
     Reply at 13.
52
     Complaint at ¶ 9.




                                                                                                          8
hospital and returned home on March 8, 2015. 53 Scott’s parents were informed of his injury on

March 6, 2015. His parents knew more detail about his injury on March 8, 2015, when he

returned to their home. They knew he was under Wingate’s care when he was injured.

           Scott has failed to make a showing “that the plaintiff did not know of and could not

reasonably have known of the existence of the cause of action in time to file a claim within the

limitation period.” 54 He knew he was injured on March 6, 2015. The two-year statute of

limitations began to run on June 12, 2015, Plaintiff’s 18th birthday. There are no exceptional

circumstances that exist in this case to allow tolling the statute of limitations beyond the two-

year limit.

           In summary, Wingate provides services similar to health care providers listed in the

UHCMA and the UHCMA specifically extends the definition of “health care provider” to

entities that provide these comparable services. Wingate therefore is a health care provider under

the UHCMA. The injury Scott alleges relates to or arose out of health care rendered or which

should have been rendered by Wingate. The terms of the UHCMA are applicable to this matter.

           Here, Scott failed to adhere to the UHCMA’s pre-litigation notice and panel review

requirements, and failed to file his Complaint prior to the expiration of the UHCMA’s two-year

statute of limitations. The Complaint must be dismissed with prejudice.

                                                     ORDER

           For the foregoing reasons, IT IS HEREBY ORDERED that Wingate’s Motion to

Dismiss 55 is GRANTED. Scott’s claims against Wingate are DISMISSED WITH PREJUDICE.



53
     Reply at 13.
54
     Warren v. Provo City Corp., 838 P.2d 1125, 1129 (Utah 1992).
55
  Wingate Wilderness Therapy’s Motion to Dismiss and Memorandum in Support Thereof, docket no. 8, filed April
24, 2018.




                                                                                                            9
The Clerk is directed to close the case.

       Signed March 14, 2019.

                                           BY THE COURT:



                                           David Nuffer
                                           United States District Court Judge




                                                                                10
